                                                                        FILED IN CHAMBERS
                                                                        U.S.D.C ATLANTA

                                                                         May 18 2020
                                                                  Date: __________________________

                                                                  JAMES N. HATTEN, Clerk

                                                                       s/B. Evans
                                                                  By: ____________________________
                  IN THE UNITED STATES DISTRICT COURT                       Deputy Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   UNITED STATES OF AMERICA

         v.                                     Case No. 1:20-MJ-379

   SANTWON ANTONIO DAVIS


                                Motion to Lift Seal

   The United States of America, by Byung J. Pak, United States Attorney, and

Sarah E. Klapman, Assistant United States Attorney for the Northern District of

Georgia, respectfully states that:

   1. The Criminal Complaint, the Summons, a Motion to Seal, an Order

      granting the Motion to Seal, and this case were sealed because the

      Summons contains the residential address of the defendant and because

      the existence of the investigation was not known to the defendant at the

      time the Complaint was signed.
   2. The defendant has now been served with a copy of the Complaint and

      Summons. He will make his initial appearance on Thursday, May 21.

   WHEREFORE, the Government respectfully requests that this case, the

Criminal Complaint, the Motion to Seal, and the order on the Motion to Seal be

unsealed. However, the Government requests that the Summons remain under

seal because it contains the defendant’s residential address.
Submitted this 18th day of May, 2020.

                                    Respectfully submitted,

                                    B YUNG J. P AK
                                        United States Attorney


                                    /s/ Sarah E. Klapman
                                    Sarah E. Klapman
                                       Assistant United States Attorney
                                    Georgia Bar No. 437221
                                    sarah.klapman@usdoj.gov
